         Case 2:13-cv-01319-APG-VCF Document 261 Filed 05/20/20 Page 1 of 2



 1
                               UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3                                                 ***

 4 UNITED STATES OF AMERICA ex rel.                       Case No. 2:13-cv-01319-APG-VCF
   JOSHUA LUKE,
 5
                   Plaintiff,                             ORDER GRANTING IN PART
                                                          OBJECTION TO MAGISTRATE
 6         v.                                             JUDGE’S ORDER
 7 HEALTHSOUTH CORPORATION, et al.,                       (ECF No. 255)

 8                         Defendants.

 9

10         Magistrate Judge Ferenbach awarded the relator’s former counsel Troutman Sanders LLP

11 $200,688.73 in attorneys’ fees. ECF No. 253. Defendant HealthSouth objects to that decision,

12 arguing that Troutman should recover no fees because the law firm engaged in an impermissible

13 conflict of interest representing HealthSouth while at the same time suing it. ECF No. 255. In

14 the alternative, HealthSouth argues that Troutman’s fees should be reduced because Judge

15 Ferenbach included post-conflict fees he meant to exclude. Troutman responds that it is entitled

16 to recover its pre-conflict fees and acknowledges that Judge Ferenbach’s fee award is too high

17 because it includes some post-conflict fees. ECF No. 257.

18         I have conducted a de novo review of the fee motion and related papers as required by

19 Local Rule IB 3-2(b). I agree with and adopt Judge Ferenbach’s legal and factual analyses, as

20 modified below.

21         Judge Ferenbach found that:

22         Troutman’s representation of both the relator and HealthSouth on and after
           February 22, 2017 is a conflict that requires disgorgement of fees once conflict
23         arose, and Troutman is not entitled to any fees or costs for work on or after February
           22, 2017. Troutman earned fees while acting ethically from 2013 to 2017 prior to
             Case 2:13-cv-01319-APG-VCF Document 261 Filed 05/20/20 Page 2 of 2



 1            the conflict, and the Court finds that Troutman is entitled to reasonable fees for that
              time period. The Court exercises its discretion and reduces the total lodestar an
 2            additional eight percent, on top of Troutman’s voluntary ten percent, to deter future
              improprieties.
 3

 4 ECF No. 253 at 6:13-15. I agree and adopt this finding. Judge Ferenbach then correctly

 5 determined the hourly rates to use for the lodestar. Id. at 8-9. But as both parties acknowledge,

 6 he inadvertently included some post-conflict hours that should have been excluded from his

 7 calculation. I calculate the lodestar as follows:

 8                Timekeeper                    Rate        Hours   Total
                  Paralegals and Librarians     $1501       1.52    $225
 9                Nick Harper                   $175        9.0     $1,575
                  Paddy Browne                  $285        27.8    $7,923
                  Natalie Sacha                 $350        109.5   $38,325
10                Thomas Prouty                 $425        33.2    $14,110
                  Jeremy Burnette               $375        15.9    $5,963
11                Daniel Streeter               $520        1.4     $728
                  Kevin Kieffer                 $595        136.8   $81,396
12                Bryan Lavine                  $600        38.2    $22,920
                  Merril Hirsh                  $710        21.1    $14,981
13                Total                                     394.4   $188,146

14 Applying Judge Ferenbach’s total 18% reduction (which I find appropriate here) yields a fee award

15 of $154,279.72. Given the circumstances of this case, that is a reasonable amount.

16            I HEREBY ORDER that Magistrate Judge Ferenbach’s Order (ECF No. 253) is affirmed

17 as modified above, and HealthSouth’s objection (ECF No. 255) is granted part. Troutman is

18 awarded $154,279.72 in attorneys’ fees.

19            DATED this 19th day of May, 2020.

20
                                                             ANDREW P. GORDON
                                                             UNITED STATES DISTRICT JUDGE
21

22   1
    Troutman’s calculation in its response used its original rates, rather than the rates determined to
   be appropriate by Magistrate Judge Ferenbach. Compare ECF No. 257 at 8 with ECF No. 253 at
23 8-9.
     2
         HealthSouth’s calculation excluded .7 hours of paralegal time. ECF No. 255 at 9.

                                                        2
